
	
		I
		111th CONGRESS
		1st Session
		H. R. 387
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. LaTourette (for
			 himself and Mr. Al Green of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Federal Deposit Insurance Act to require
		  each insured depository institution which receives an investment or other
		  assistance under the Troubled Assets Relief Program to include in the quarterly
		  call report the amount of any increase in new lending that is attributable to
		  such investment or assistance, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 TARP Accountability Act of
			 2009.
		2.New lending that
			 is attributable to TARP investments and assistanceSection
			 7(a) of the Federal Deposit Insurance Act (12 U.S.C. 1817(a)) is amended by
			 adding at the end the following new paragraph:
			
				(12)Lending
				increases attributable to investment or other assistance under the Troubled
				Assets Relief Program
					(A)In
				generalEach report of
				condition filed pursuant to this subsection by an insured depository
				institution which received an investment or other assistance under the Troubled
				Assets Relief Program established by the Emergency Economic Stabilization Act
				of 2008 shall report the amount of any increase in new lending in the period
				covered by such report (or the amount of any reduction in any decrease in new
				lending) that is attributable to such investment or assistance, to the extent
				possible.
					(B)Alternative
				measureIf an insured
				depository institution that is subject to subparagraph (A) cannot accurately
				quantify the effect that an investment or other assistance under such Troubled
				Assets Relief Program has had on new lending by the institution, the insured
				depository institution shall report the total amount of the increase in new
				lending, if any, in the period covered by such
				report.
					.
		
